162 U.S. 399 (1896)
PALMER
v.
BARRETT.
No. 194.
Supreme Court of United States.
Submitted March 31, 1896.
Decided April 13, 1896.
ERROR TO THE CITY COURT OF BROOKLYN, NEW YORK.
*402 Mr. H.E. Tremain and Mr. M.L. Towns for plaintiffs in error.
Mr. Hugo Hirsh and Mr. Henry S. Rasquin for defendant in error.
MR. JUSTICE WHITE, after stating the case, delivered the opinion of the court.
Beyond the fact that the government was the owner of the land known as the Wallabout market at the time of the passage by the legislature of the State of New York of the act of June 17, 1853, the record does not disclose when or how the government acquired title to the land. Counsel for plaintiffs in error, however, say that the following act of Congress, approved March 3, 1853, c. 102, 10 Stat. 220, 224, relates to this land:
"For the purpose of paying the lien existing on the lands recently purchased as an addition to the navy yard at Brooklyn, twelve thousand two hundred and forty-seven dollars and five cents, to be paid by the Secretary of the Navy, if upon examination he shall find the same to be due as a lien on the purchase of the said land: and the Secretary of the Navy is hereby empowered and directed to sell and convey to any purchaser all that part of the navy yard lands at Brooklyn between the west side of Vanderbilt avenue and the hospital grounds, containing about twenty-six and a half acres, including Vanderbilt and Clinton avenues: Provided, That said lands shall not be sold at less price than they cost the government, including interest with all assessments and charges: And provided further, That prior to the sale of said lands exclusive jurisdiction shall be ceded to the United States of all the remaining lands connected with the said navy yard, belonging to the United States."
This act rather tends to make certain what would be inferable from the New York statute, that the land in question had been purchased by the United States without the consent of the State being given at the time the purchase was made. If, therefore, we assume that the lands were acquired by the *403 government by purchase, still section 8 of article 1 of the Constitution of the United States, conferring upon Congress authority to exercise exclusive legislation over all places purchased by the consent of the legislature of the State in which the same shall be, for the erection of forts, magazines, arsenals, dock-yards and other needful buildings, has no application. Fort Leavenworth Railroad v. Lowe, 114 U.S. 525. The question therefore depends upon the provisions of the act of the legislature of the State of New York, already referred to, by which jurisdiction was ceded to the United States. Looking at that act, we find that it was "for the uses and purposes of a navy yard and naval hospital," and that it was therein expressly provided "that the United States may retain such use and jurisdiction as long as the premises described shall be used for the purposes for which jurisdiction is ceded, and no longer.... Nor shall the jurisdiction so ceded to the United States impede or prevent the service or execution of any legal process, civil or criminal, under the authority of this State." The power of the State to impose this condition is clear. In speaking of a condition placed by the State of Kansas on a cession of jurisdiction made by that State to the United States over land held by the United States for the purposes of a military reservation, this court said in Fort Leavenworth Railroad v. Lowe, (p. 539,) supra: "It not being a case where exclusive legislative authority is vested by the Constitution of the United States, that cession could be accompanied with such conditions as the State might see fit to annex, not inconsistent with the free and effective use of the fort as a military post."
Now, the land in question here was clearly not used by the United States and occupied by it for a navy yard or naval hospital. On the contrary, it composed a part of the vacant land adjoining the navy yard, which had been leased by the United States to the city of Brooklyn for market purposes. The lease contained a specific proviso that the grounds should be patrolled and policed by the city authorities. Moreover, a direct consideration was received by the United States for the lease, since it provided that a supply of water for all the *404 purposes of the navy yard at reduced rates should be furnished by the city to the United States during the use by the former of the land covered by the lease. In the absence of any proof to the contrary, it is to be considered that the lease was valid, and that both parties to it received the benefits stipulated in the contract. This being true, the case then presents the very contingency contemplated by the act of cession, that is, the exclusion from the jurisdiction of the United States of such portion of the ceded land not used for the governmental purposes of the United States therein specified. Assuming, without deciding, that, if the cession of jurisdiction to the United States had been free from condition or limitation, the land should be treated and considered as within the sole jurisdiction of the United States, it is clear that under the circumstances here existing, in view of the reservation made by the State of New York in the act ceding jurisdiction, the exclusive authority of the United States over the land covered by the lease was at least suspended whilst the lease remained in force.
These views dispose of the only Federal question which the case presents, and the judgment below is, therefore,
Affirmed.